Case 18-01698        Doc 31     Filed 01/03/19     Entered 01/03/19 12:40:11          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-01698
         Sherae L Washington

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/22/2018.

         2) The plan was confirmed on 05/04/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 09/13/2018.

         5) The case was dismissed on 11/02/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 11.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $4,770.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-01698      Doc 31     Filed 01/03/19     Entered 01/03/19 12:40:11               Desc         Page 2
                                                of 3



 Receipts:

        Total paid by or on behalf of the debtor             $1,869.21
        Less amount refunded to debtor                           $0.00

 NET RECEIPTS:                                                                                 $1,869.21


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                              $723.60
     Court Costs                                                          $0.00
     Trustee Expenses & Compensation                                    $106.56
     Other                                                                $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $830.16

 Attorney fees paid and disclosed by debtor:                  $0.00


 Scheduled Creditors:
 Creditor                                    Claim         Claim          Claim        Principal      Int.
 Name                             Class    Scheduled      Asserted       Allowed         Paid         Paid
 COMED LEGAL REVENUE RECOVERY Unsecured       1,012.00       1,012.65       1,012.65           0.00       0.00
 GENESIS FINANCIAL SERVICES   Unsecured             NA         614.05         614.05           0.00       0.00
 GLOBAL LENDING SERVICES      Secured        16,125.00     16,125.00      16,125.00         954.83      84.22
 GLOBAL LENDING SERVICES      Unsecured      14,390.00       9,840.63       9,840.63           0.00       0.00
 ILLINOIS LENDING CORP        Unsecured       2,300.00       2,578.29       2,578.29           0.00       0.00
 ILLINOIS TOLLWAY             Unsecured       3,000.00     27,580.60      27,580.60            0.00       0.00
 INTERNAL REVENUE SERVICE     Priority        2,509.51       2,330.51       2,330.51           0.00       0.00
 INTERNAL REVENUE SERVICE     Unsecured             NA          40.90          40.90           0.00       0.00
 JEFFERSON CAPITAL SYSTEMS    Unsecured          400.00        400.00         400.00           0.00       0.00
 NICOR GAS                    Unsecured       1,400.00       1,414.59       1,414.59           0.00       0.00
 PINNACLE CREDIT SERVICES LLC Unsecured             NA         935.61         935.61           0.00       0.00
 PORTFOLIO RECOVERY ASSOC     Unsecured          688.00        688.38         688.38           0.00       0.00
 PROG LEASING LLC             Unsecured             NA       5,958.30       5,958.30           0.00       0.00
 SALT CREEK CU                Unsecured       4,152.28       7,366.85       7,366.85           0.00       0.00
 AT&T U VERSE                 Unsecured          242.00           NA             NA            0.00       0.00
 ATG CREDIT                   Unsecured           13.00           NA             NA            0.00       0.00
 MAROON FINANCIAL CREDIT      Unsecured           94.00           NA             NA            0.00       0.00
 NATIONWIDE CREDIT            Unsecured          859.00           NA             NA            0.00       0.00
 SPEEDY CASH                  Unsecured             NA         685.00         685.00           0.00       0.00
 US DEPARTMENT OF EDUCATION   Unsecured            0.00          0.00           0.00           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-01698        Doc 31      Filed 01/03/19     Entered 01/03/19 12:40:11              Desc    Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                           $16,125.00            $954.83             $84.22
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                          $16,125.00            $954.83             $84.22

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00                $0.00            $0.00
        Domestic Support Ongoing                              $0.00                $0.00            $0.00
        All Other Priority                                $2,330.51                $0.00            $0.00
 TOTAL PRIORITY:                                          $2,330.51                $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $59,115.85                $0.00            $0.00


 Disbursements:

         Expenses of Administration                               $830.16
         Disbursements to Creditors                             $1,039.05

 TOTAL DISBURSEMENTS :                                                                       $1,869.21


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/02/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
